Filed pursuant to Rule 424(b)(3) Registration Statement No. 333-146177 For Month Ended April 30, 2009 UNAUDITED Statement of Income Month (A Units) Year to Date (A Units) Trading Income (Loss): Realized Trading Income (Loss) $ (918,461 ) $ (2,283,515 ) Change in Unrealized Income (Loss) 21,175 (778,832 ) Foreign Currency Transaction Income (Loss) 464 34,251 Net Trading Income (Loss) (896,822 ) (3,028,096 ) Other Income Interest Income 4,341 23,197 Total Income (Loss) 4,341 23,197 Expenses Advisory Incentive Fees - 13,006 Management Fees 105,093 434,166 Organization and Offering Expenses 29,589 131,158 Administrative Expenses 88,765 548,475 Brokerage Expenses 217,019 949,154 Total Expenses 440,466 2,075,959 Net Income (Loss) $ (1,332,947) $ (5,080,858) Statement of Changes in Net Asset Value Beginning Balance 70,339,498 80,039,618 Additions - - Net Income (Loss) (1,332,947 ) (5,080,858 ) Transfers from Class A to Class B - (1,051,674 ) Redemptions (671,911 ) (5,572,446 ) Balance at April 30, 2009 $ 68,334,640 $ 68,334,640 Total Units Held at End of the Period 613,174 Net Asset Value Per Unit $ 111.44 Rate of Return -1.90% -6.66% To the best of my knowledge and belief, the information contained herein is accurate and complete /s/Annette
